Citation Nr: 0513998	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post arthroscopy of the right knee for partial medial 
meniscectomy, patellar tendonitis, and medial cartilage tear.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from February 2000 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for status post 
arthroscopy of the right knee for partial medial 
meniscectomy, patellar tendonitis, and medial cartilage tear 
and assigned a noncompensable rating effective December 5, 
2002.  

In his August 2003 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  However, in November 2003, the RO 
received a statement indicating that he wished to withdraw 
his request for a hearing and have his appeal considered on 
the record.  

In a February 2005 rating decision, the RO granted a 10 
percent rating for the service-connected status post 
arthroscopy of the right knee for partial medial 
meniscectomy, patellar tendonitis, and medial cartilage tear, 
effective December 5, 2002.  The veteran has continued his 
appeal for a higher rating.

The Board notes that in a March 2004 rating decision, the RO 
denied service connection for a left knee condition, 
including secondary to the service-connected status post 
arthroscopy of the right knee for partial medial 
meniscectomy, patellar tendonitis, and medial cartilage tear.  
It does not appear that the veteran filed a notice of 
disagreement with this determination and the issue is not 
currently before the Board.  It will not be addressed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's status post arthroscopy of the right knee 
for partial medial meniscectomy, patellar tendonitis, and 
medial cartilage tear is manifested by episodes of pain and 
tenderness compatible with no more than slight instability of 
the knee; there is no X-ray evidence of arthritis in the 
right knee joint.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for status post arthroscopy of the right knee for partial 
medial meniscectomy, patellar tendonitis, and medial 
cartilage tear have not been met during the rating period on 
appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

The increased initial rating issue on appeal were first 
raised in a notice of disagreement submitted in response to 
the RO's notice of its decision granting service connection 
for status post arthroscopy of the right knee for partial 
medial meniscectomy, patellar tendonitis, and medial 
cartilage tear.  VA's General Counsel has held that, if, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  However, if a claimant has not received 
any notice of the VCAA in regard to the initial claim, then 
the requirements of section 5103(a) must be met.  See 
VAOPGCPREC 8-03.  Here, the veteran's claim was initially 
adjudicated in February 2003 after the veteran was provided a 
VCAA notice letter in January 2003.  This letter apprised the 
veteran of the information and evidence necessary to 
substantiate his claim for service connection, informed him 
as to which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf, and advised him to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (2004), and the duty to notify provisions need 
not be issued for the issue on appeal.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and VA treatment and 
examination reports.  In November 2003, the veteran submitted 
a statement indicating that he wanted his case considered by 
the Board based on the evidence of record.  The Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the issue addressed in this decision.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent the 
issue addressed in this decision.  

II.  Increased Initial Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this case addresses the 
assignment of an initial rating for disability following an 
award of service connection for status post arthroscopy of 
the right knee for partial medial meniscectomy, patellar 
tendonitis, and medial cartilage tear.  In such cases, the 
rule from Francisco, supra, is not applicable.  Rather, at 
the time of an initial rating, as noted in the Introduction 
above, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Therefore, the Board will review the medical 
evidence of record as it pertains to the disability at issue 
from the date of the initial rating evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2004).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2004).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of these codes pertaining to limitation of 
motion, there is no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97.  A similar approach to 
other diagnostic codes, which do not involve limitation of 
motion, should be utilized.  VAOPGCPREC 9-98.  

Osteoarthritis established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X- ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned. These ratings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, including Note 1 
(2004).  

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2004).  

The veteran's right knee disability is characterized as 
status post arthroscopy of the right knee for partial medial 
meniscectomy, patellar tendonitis, and medial cartilage tear, 
and it is currently rated 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This diagnostic 
code provides that slight recurrent subluxation or lateral 
instability is assigned a 10 percent disability rating.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent disability rating.  A 30 percent 
disability rating requires that the recurrent subluxation or 
lateral instability be severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  

A 10 percent rating may also be assigned when flexion of the 
leg is limited to 45 degrees or extension is limited to 10 
degrees.  A rating in excess of 10 percent is warranted when 
flexion is limited to 30 degrees or less, or extension is 
limited to 15 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2004).  Full range of motion of the knee is 
measured from 0 degrees extension to 140 degrees in flexion.  
38 C.F.R. § 4.71, Plate II (2004).  

Symptomatic removal of semilunar cartilage is assigned a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2004).  This is the maximum rating available under that 
diagnostic code.  Dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004).  This is the maximum 
rating available under that diagnostic code.  

The veteran's service medical records indicate that in March 
2002, he sustained a twisting injury of the right knee while 
playing basketball.  Clinical evaluation revealed positive 
swelling, positive giving way and positive clicking and 
popping.  Symptoms were increased with weight-bearing.  X-
rays were normal.  The initial impression was a medial 
meniscus tear.  An MRI in April 2002 confirmed the initial 
impression and the veteran underwent a right knee 
arthroscopy.  In July 2002, it was noted that he was status 
post medial meniscectomy.  Active range of motion was from 0 
degrees to 120 degrees.  There was no tenderness to palpation 
and no effusion.  

The veteran was scheduled for a VA joints examination in 
February 2003.  However, it was canceled because he failed to 
report.  In his March 2003 notice of disagreement, he 
reported that he never received notice of the examination.  

A March 2003 MRI of the veteran's right knee revealed a small 
amount of intra articular fluid and a tear at the posterior 
horn of the medial meniscus.  The lateral meniscus and 
posterior cruciate ligaments were well preserved.  The medial 
and lateral collateral ligaments were normal.  The osseous 
structures of the knee joints were unremarkable.  There was 
poor visualization of the anterior cruciate ligament and a 
tear was suspected.  

An October 2003 VA outpatient treatment report indicated that 
the veteran was seen for complaints of severe bilateral knee 
pain.  Clinical evaluation revealed good range of motion of 
the right knee, and no clicking or tenderness on the medial 
meniscus.  The ligaments were intact.  

An MRI of the veteran's right knee, dated in December 2003, 
revealed mucinous degenerative changes involving the anterior 
cruciate ligament versus mild sprain of the anterior cruciate 
ligament.  There was also a tear involving the posterior horn 
of the medial meniscus with mucinous degenerative changes and 
a small effusion.  

Upon VA examination in January 2004, the veteran reported a 
history of a twisting right knee injury in service.  An MRI 
confirmed a meniscus tear.  He underwent arthroscopic surgery 
on the right knee and the meniscal tear was debrided.  
Presently, he complained of continued right knee pain.  Most 
of the pain was on the medial aspect of the knee, and the 
pain increased with squatting, bending, or significant 
weight-bearing.  He occasionally experienced popping or 
clicking.  He had recently undergone surgery for his left 
knee and he ambulated with a cane temporarily as he 
recovered.  Clinical evaluation revealed no effusion in the 
right knee.  There was no patellar grind test with quadriceps 
contraction.  He had full extension to 0 degrees and flexion 
to 130 degrees, with pain beginning at 130 degrees.  He had 
good endpoint to his medial and lateral collateral ligaments 
with varus and valgus testing.  He also had a good endpoint 
to the posterior drawer, Lachman's, and anterior drawer.  
There was some reproducible pain on McMurray's test on the 
medial aspect of the meniscocapsular junction behind the 
medial collateral ligament.  There was also reproducible pain 
on the medial aspect of the right knee on squatting maneuver.  
He had good function of the quadriceps, hamstrings, 
dorsiflexion and plantar flexion of the right lower 
extremity.  There were well-healed portal incisions that 
measured four millimeters in length that were non-
erythematous, nontender, and non-adherent.  Post medial 
meniscus tear of the right knee post arthroscopic 
debridement, with a normal X-ray.  Follow-up surgery was 
recommended.  

Based on the clinical evidence of record, the Board finds 
that that an increased rating is not warranted for the 
veteran's right knee disability at any time during the rating 
period.  The veteran is currently in receipt of the maximum 
rating available under Diagnostic Code 5259 based on the 
symptomatic removal of semilunar cartilage.  The medical 
reports do not demonstrate symptoms compatible with 
dislocated cartilage such as frequent episodes of locking, 
pain, and effusion into the joint to warrant a 20 percent 
rating pursuant to Diagnostic Code 5258.  Additionally, it 
has not been shown that the veteran experiences moderate 
recurrent subluxation or lateral instability of the knee to 
warrant a 20 percent rating pursuant to Diagnostic Code 5257.  
The Board observes that the March 2003 MRI report indicated 
that a tear of the anterior cruciate ligament was suspected.  
However, the subsequent clinical reports do not confirm this.  
In fact, upon clinical evaluation in October 2003 and VA 
examination in January 2004, the veteran's ligaments were 
found to be intact and satisfactory.  Hence, an increased 
rating pursuant to Diagnostic Code 5257 is not warranted.  
Moreover, since Diagnostic Codes 5257 and 5258 are not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 are inapplicable.  See Johnson, supra.  

The medical reports also do not show documented X-ray 
evidence of arthritis, and the veteran's range of motion of 
the right knee was not limited to the degree required for a 
rating in excess of 10 percent.  In fact, his range of motion 
was close to full.  Therefore, a separate rating for 
arthritis of the right knee may not be assigned and the 
veteran is not entitled to a higher rating based on 
limitation of motion of the right leg.  See VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.  Consequently, the Board concludes that 
neither separate nor higher ratings pursuant to Diagnostic 
Codes 5003, 5260 or 5261, are appropriate.  See also, 
VAOPGCPREC 9-04.  

The Board finds that the preponderance of the evidence is 
against the claim for an initial rating in excess of 10 
percent for status post arthroscopy of the right knee for 
partial medial meniscectomy, patellar tendonitis, and medial 
cartilage tear at any time during the rating period.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Alemany, supra.  

Finally, the Board has also considered whether an increased 
evaluation is warranted for the veteran's status post 
arthroscopy of the right knee for partial medial 
meniscectomy, patellar tendonitis, and medial cartilage tear 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the evidence of record does not demonstrate that the 
disability has resulted in a disability picture that is 
unusual and exceptional in nature.  There is no indication 
that the condition ever has required frequent 
hospitalization, or that the right knee disability alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  


ORDER

An initial rating in excess of 10 percent for status post 
arthroscopy of the right knee for partial medial 
meniscectomy, patellar tendonitis, and medial cartilage tear 
is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


